OPINION
{¶ 1} This matter is before the court upon remand from the Supreme Court of Ohio. State v. Swann, 119 Ohio St.3d 552, 2008-Ohio-4837. The purpose of the remand is for this court to determine whether the trial court abused its discretion by finding insufficient corroborating evidence to support the trustworthiness of a third-party's statements against penal interest. Evid. R. 804(B)(3). *Page 2
 {¶ 2} For the reasons set forth in Judge Brown's concurrence,State v. Swann, 171 Ohio App.3d 304, 2007-Ohio-2010, at ¶ 35, and for the reasons set forth in Justice Stratton's concurrence, State v.Swann, 119 Ohio St.3d 552, 2008-Ohio-4837, at ¶ 34-43, we hold that the trial court abused its discretion in concluding that the evidence proffered by Christopher Swann was insufficient to confirm the trustworthiness of the third-party's confession.
 {¶ 3} Accordingly, we sustain Swann's first assignment of error. We vacate the judgment of the Franklin County Court of Common Pleas and remand the case for retrial in accordance with this opinion.
Judgment vacated and cause remanded for retrial.
BROWN, J., concurs. SADLER, J., dissents.